Citation Nr: 0529977	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  96-49 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona



THE ISSUE

Entitlement to service connection for paranoid schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1977 to January 1980.  This matter is before the 
Board of Veterans' Appeals on appeal from an October 1995 
rating decision of the Phoenix RO.  In July 1996, the veteran 
requested a Board hearing.  He later withdrew this request in 
favor of a hearing before a hearing officer at the RO.  He 
failed to report for such hearing, scheduled in December 
1997.  In March 2003, the Board undertook evidentiary 
development under authority then in effect.  In September 
2003, the case was remanded for such development and for RO 
consideration of additional evidence received.

In July 2003, the veteran raised the matter of entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
due to a personal assault.  This issue is referred to the RO 
for appropriate action.


FINDING OF FACT

In July 2003, prior to the promulgation of a decision in this 
appeal, the Board received written notification from the 
veteran indicating his intent to withdraw his appeal on the 
claim of entitlement to service connection for schizophrenia, 
paranoid type; there is no question of law or fact remaining 
before the Board in this case.


CONCLUSION OF LAW

The veteran having withdrawn his Substantive Appeal of the 
denial of service connection for paranoid schizophrenia, the 
Board has no further jurisdiction in this case.  38 U.S.C.A. 
§§7104, 7105 (d)(5) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 20.101, 20.204 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION


I. VCAA

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).   

The VCAA applies in the instant case.  However, given the 
veteran's expression of intent to withdraw his appeal, 
further discussion of the impact of the VCAA is not 
necessary.

II. Analysis

Under 38 C.F.R. § 20.204, a Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  Under 38 U.S.C.A. § 7104; 38 C.F.R. §  20.101, 
the Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  Here, in correspondence 
dated July 18, 2003 (and received later that month), the 
veteran withdrew the appeal he had pending before the Board 
regarding the matter of entitlement to service connection for 
paranoid schizophrenia.  Due to an apparent oversight, the 
withdrawal was not previously acknowledged or addressed by 
the RO, the Board, or his representative.  Since his 
withdrawal, the veteran has not addressed this issue in any 
of his correspondence.  Furthermore, he did not report for 
two scheduled VA examinations.  Hence, the Board concludes 
that there remain no allegations of errors of fact or law for 
appellate consideration, the Board has no further 
jurisdiction in this case, and the appeal must be dismissed 
without prejudice.  


ORDER

The appeal seeking service connection for paranoid 
schizophrenia is dismissed.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


